 Case 1:21-cv-00171-MN Document 17 Filed 03/16/21 Page 1 of 1 PageID #: 463




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

WEDIL DAVID, DOMINIQUE HUETT,                )
ALEXANDRIA CANOSA AND AIMEE                  )
MCBAIN,                                      )
                                             )
                     Appellants,             )     C.A. No. 21-171 (MN)
                                             )
       v.                                    )
                                             )
THE WEINSTEIN COMPANY                        )
HOLDINGS, LLC, et al. and the OFFICIAL       )
COMMITTEE OF UNSECURED                       )
CREDITORS,                                   )
                                             )
                     Appellees.              )

                                        ORDER

      At Wilmington this 16th day of March 2021:

      For the reasons set forth in the Memorandum Opinion issued on this date, IT IS HEREBY

ORDERED that the Emergency Stay Motion (D.I. 4) is DENIED.




                                         The Honorable Maryellen Noreika
                                         United States District Judge
